Petition for Writ of Mandamus
Denied and Memorandum Opinion filed March 29, 2011.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00190-CV
NO. 14-11-00191-CV
____________
 
IN RE BORIS TWAIN CLEWIS, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On March 4, 2011, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In his petition, relator asks this
court to compel the Honorable Rory Robert Olsen, presiding judge of Probate
Court No. 3 of Harris County, to set aside his judgment of July 29, 2010.
            Currently pending in this court is an appeal from that
judgment, No. 14-10-01206-CV; Boris Twain Clewis v. Scott K. Boates,
Temporary Administrator With Annexed Of The Estate Of Redell Clewis, Sr., Deceased. 
Relator does not demonstrate that his appeal is an inadequate remedy at law.  See
Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  
            Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator’s petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Brown, Boyce, and Jamison.